Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
In light of amendments to the claims, a new rejection has been made in view of Lee et al. (KR Pub # 10-2017-0177899, as cited in the IDS 11/03/2022, with reference to PCT/US2021/016933 ISR publication on 8/18/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 8, the claim recites the phrase “from a level of the second light at the sensor”.  However, parent claim 1 recites the “third light” is detected by the detector.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11, 19, 23, 27 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (KR Pub # 10-2017-0177899; for translation purposes, references are made to US Pub. # 20190165778).
Regarding claims 1, 8, 11, 19, Lee discloses a gas sensing system and method, comprising: 
providing an emitter 131 configured to emit first light (at focal point F1 of ellipse 133, 133a; P. 0027, 0036); 
providing a gas chamber that includes a reflective surface configured to specularly reflect the first light to form second light, the reflective surface being concave and having a shape that is at least a portion of an ellipsoid including first and second focuses surface, the reflective surface configured to direct the second light wards the second focus A’  of the ellipsoid, pas the second light through the second focus and reflect the second light to form third light (optical cavity 100 having reflective surface 133 of an ellipsoidal geometry with first A and second focuses A’; P. 0027’ Fig 2); 
providing a sensor 137 configured to detect at least some of the third light, the emitter and the sensor being located proximate the first focus (Fig 2; P. 0036); and
providing at least one processor configured to determine a concentration of a gas material in a gas sample in the chamber from a level of the third light at the sensor (P. 0039).
With respect to claims 23, 27, 31, Lee discloses the sensor 137 laterally offset from elongation axis A-A’ of the ellipsoid and adjacent to the emitter 131 (Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR Pub # 10-2017-0177899) in view of Hodgkinson et al. (US Patent # 8193502).
Regarding claims 9 and 20, Lee does not disclose the emitter is further configured to emit reference light having a spectrum that includes a second wavelength different from the first wavelength, the sensor is further configured to detect at least some of the reference light; and the processor is further configured to use the level of the reference light at the sensor, in addition to the level of the second light at the sensor, to determine the concentration of the gas material in the gas sample.  In the same field of endeavor, Hodgkinson discloses it is known to provide a reference light of independent wavelength and a detector (column 1, lines 45-55) for determining a concentration (column 1, lines 14-45), with the advantage of more accurate detection.  In light of the improved measurement accuracy provided by a reference measurement, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lee.  It further would have been obvious to provide a second sensor for the reference light with the benefit of providing an independent reference measurement channel.  Finally, it would have been obvious to determine the concentration based on the actual and reference measurements with a processor, which are known in the art for electrooptical signal analysis. 
Regarding claims 10 and 18, Hodgkinson discloses wherein the at least one processor is further configured to determine the concentration of a gas material in a gas sample in the gas chamber from the Beer-Lambert Law (column 1).

Claims 22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR Pub # 10-2017-0177899) in view of Hopkins et al. (US Pub. # 2006/0226367).
With respect to claims 22, 26, and 30,  Lee does not disclose wherein the sensor is centered on an elongation axis of the ellipsoid and adjacent to the emitter.  In the same field of endeavor, Hopkins discloses a gas sensor arrangement and method of using comprising providing a gas chamber housing having an ellipsoidal reflective sidewall (Fig 3A), emitter 13, and sensors 6 and 18 centered along at a foci an elongation axis of the ellipsoid and adjacent to the emitter 13, with the advantage of efficiently detecting absorption light reflected through the chamber and the sample gas.  In light of the detection efficiency of centering the sensors at a foci along an axis of the ellipsoidal chamber as taught by Hopkins, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lee.

Claims 24, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR Pub # 10-2017-0177899) in view of Xu et al. (CN Pub. # 209979482).
With respect to claims 24, 28, and 32, Xu discloses the emitter and sensor formed on a same substrate 5 (sensor 3, source 4; Fig 5), with the benefit of improved manufacturing efficiency and cost.  In light of the benefits disclosed by the integrated source and detector arrangement of Xu, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lee.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/03/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877